Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 13 is objected to because of the following informalities: 
 The use of the term Bluetooth in claim 13, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
communications component in independent claims 1, 7 and their dependents; structure found in e.g. instant specification [020]; [065]);
signaling mechanism in claims 10, 20; structure found in e.g. instant specification [072].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (WO 2016154457; 9/29/2016).
Regarding claim 15, Cooper teaches a bladder health monitoring system (Abstract) comprising:
(a) a tube comprising a lumen ([012]); 
(b) a housing comprising ([039]): 
(i) a processor comprising memory (Fig. 2A; [008] “computer storage devices”); 
(ii) at least one pressure sensor in fluidic communication with the lumen (Fig. 2A); 
(iii) a pump in fluidic communication with the lumen (Fig. 2A, pump 30); and 
(iv) an actuation button ([076] “digital button”),
wherein the processor is configured to record bladder pressure data from the at least one pressure sensor when urine has entered the lumen (Fig. 5).
Regarding claim 16, Cooper teaches a fluid detector ([047] “presence of fluid”; [050] “fluid level measurement”). 
Regarding claim 18, Cooper teaches wherein the device is configured to: 
(i) begin pumping at a first speed (Fig. 5, 206), 
(ii) detect the presence of fluid in the tube lumen (Fig. 5, 210; [047] “presence of fluid”), 
(iii) stop pumping (Fig. 5, 214), 
(iv) measure and record bladder pressure data ([009] “measure bladder compliance from the pressure sensor and flow rate”; [074]; Fig. 6), and 
(v) restart pumping at a second speed ([063] “make adjustments to various settings, such as pump speed”).
Regarding claim 19, Cooper teaches wherein the communications component is a Bluetooth® communications component configured to pair to a mobile device for the transmission of recorded bladder pressure data ([035]; [043]).
Regarding claim 20, Cooper teaches at least one signaling mechanism (Fig. 2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (WO 2016154457; 9/29/2016) in view of Nishtala (US 20090221933 A1; 9/3/2009).
Regarding claim 1, Cooper teaches a bladder health monitoring device (Abstract) comprising:
(a) a housing defining an enclosure ([039]); 
(b) a tube disposed through the enclosure ([012]); 
(c) a pressure sensor disposed within the enclosure ([012]); and 
(d) an actuation button ([076] “digital button”).
Cooper does not teach actuation button configured to initiate the measurement of bladder pressure via the pressure sensor. Note that Cooper teaches the use of a valve/switch ([041]-[042]; [047]). However, Nishtala teaches in the same field of endeavor (Abstract; Fig. 15-16a; [0010]; [0103]) actuation button configured to initiate the measurement of bladder pressure via the pressure sensor ([0155]; [0163]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Cooper to include this feature as taught by Nishtala because this enables initiation of measurement of the bladder pressure ([0155]; [0163]).
Regarding claim 2, in the combination of Cooper and Nishtala, Cooper teaches a coupling component configured to attach to the end of any catheter routinely used for intermittent catheterization ([008] “coupling component”; [012]).
Regarding claim 3, in the combination of Cooper and Nishtala, Cooper teaches 
(a) a processor disposed within the enclosure ([039]); and 
(b) a communications component disposed within the enclosure (Fig. 1; [035]; [039] “housing 46”).
Regarding claim 4, in the combination of Cooper and Nishtala, Cooper teaches a PCB disposed within the enclosure and in operable communication with the processor and communications component ([049]).
Regarding claim 5, in the combination of Cooper and Nishtala, Cooper teaches a memory ([008] “computer storage devices”; [035] “storage media”).
Regarding claim 6, the combination of Cooper and Nishtala teaches a switch (Cooper [041]-[042]; [047]; Nishtala [0020]), wherein the actuation button is constructed and arranged to actuate the switch and form a pinch valve with the tube in the enclosure upon actuation (Nishtala [0155]; [0163]).
Regarding claim 7, Cooper teaches a handheld bladder health monitoring device ([032]; the reference is saying that it has invented a handheld device) comprising:
(a) a housing defining an enclosure ([039]); 
(b) a tube disposed through the enclosure ([012]); 
(c) a pressure sensor disposed within the enclosure ([012]); 
(d) a PCB disposed within the enclosure ([049]), the PCB comprising: 
(i) a processor ([039]; [058]); and 
(ii) a memory component ([039]; [049]; [058]; [008] “computer storage devices”; [035] “storage media”); 
(e) a communications component disposed within the enclosure (Fig. 1; [035]; [039] “housing 46”); and
(f) an actuation button ([076] “digital button”).
Cooper does not teach (f) an actuation button in operable communication with the tube and configured to initiate the measurement of bladder pressure via the pressure sensor as recorded bladder pressure data. Note that Cooper teaches the use of a valve/switch ([041]-[042]; [047]). However, Nishtala teaches in the same field of endeavor (Abstract; Fig. 15-16a; [0010]; [0103]) actuation button in operable communication with the tube and configured to initiate the measurement of bladder pressure via the pressure sensor as recorded bladder pressure data ([0155]; [0163]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Cooper to include this feature as taught by Nishtala because this enables initiation of measurement of the bladder pressure ([0155]; [0163]).
Regarding claim 8, the combination of Cooper and Nishtala teaches a switch in operational communication with the pressure sensor and actuation button (Cooper [041]-[042]; [047]; Nishtala [0020]) and constructed and arranged to initiate pressure measurement upon actuation of the actuation button (Nishtala [0155]; [0163]).
Regarding claim 9, in the combination of Cooper and Nishtala, Cooper teaches wherein the pressure sensor is configured to record pressures in the range of about -10 to about 100.0 cmH2O ([050]; [069]; [072]).
Regarding claim 10, in the combination of Cooper and Nishtala, Cooper teaches a signaling mechanism (Fig. 2B).
Regarding claim 11, the combination of Cooper and Nishtala teaches wherein the actuation button is configured to stop the flow of urine through the lumen upon actuation (Cooper [041]-[042]; [047]; Nishtala Fig. 16A-16B; [0020]; [0105]; [0155]; [0163]).
Regarding claim 12, in the combination of Cooper and Nishtala, Cooper teaches wherein the memory is non-volatile memory ([035]; [043]).
Regarding claim 13, in the combination of Cooper and Nishtala, Cooper teaches wherein the communications component is a Bluetooth communications component configured to pair to a mobile device for the transmission of recorded bladder pressure data ([035]; [043]).
Regarding claim 14, the combination of Cooper and Nishtala teaches a bladder health monitoring system comprising: 
(a) the handheld bladder health monitoring device of claim 7 (see regarding claim 7 above); and 
(b) a mobile device software application constructed and arranged to display recorded bladder pressure data ([033]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper as applied to claim 15 above.
Regarding claim 17, Cooper does not teach a second pressure sensor configured to record vacuum pressure during pumping. However, Cooper does teach using pressure sensor to sense vacuum pressure during pumping ([050] “vacuum monitoring”; [060] “negative pressure”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Cooper to include a second pressure sensor since this is an obvious duplication of parts; MPEP 2144.04.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cooper (US 20180110456 A1) which is 371 of WO 2016154457 A1 cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792